DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 9/29/21.
Claims 1-28 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 10/20/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 9/29/21 with respect to claims 1-28 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-10 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. Pub. No. 20140267653 A1), in view of Chinnock (U.S. Pub. No. 20120071765 A1).

Examiner’s note: It is common knowledge that Lasers are electromagnetic radiation. See https://en.wikipedia.org/wiki/Laser : A laser is a device that emits light through a process of optical amplification based on the stimulated emission of electromagnetic radiation.

Regarding to claim 1 and 21:

21. Richardson teach a system comprising: an endoscope for visualization (Richardson [0062 FIGS. 3A and 3B the endoscopic device 302, in turn, may include an endoscope 304, an endoscope housing 306 (e.g., hand piece and/or camera head), control unit 308, an electronic communication 320, such as an electronic cable, light source 309, a light cable 326, such as a fiber optic cable, connected to light source 309 and endoscopic device 302, display 312, and imaging device 314 (e.g., image sensor and related circuitry etc.) in a light deficient environment; (Richardson [0008] FIGS. 3A and 3B illustrate a system and method for enhancing edges within an image in a light deficient environment)
an emitter for emitting (Richardson [0076] emitters) a plurality of pulses of electromagnetic radiation (Richardson teach light is electromagnetic radiation in form of signal through pulse because [0065] the system and method of FIGS. 3A and 3B may include providing edge enhancements as disclosed herein. The edge enhancement may comprise a plurality of enhancements within the original image generated by the pixel array that correspond to variations of noise due to variations in photo-signal. [0067] The system and method may include varying a level of illumination and plotting the signal in digital number (DN) versus the noise is DN.sup.2) in the light deficient environment; (Richardson [0064] FIG. 3B, a digital imaging method for use with an endoscope in ambient light deficient environments is illustrated. The method 300 may comprise illuminating an environment using a source of visible, infrared or ultraviolet electromagnetic radiation at 310)
an image sensor comprising a pixel array (Richardson Fig. 4, Fig. 6 [0065] the system may include creating a three dimensional image stream by combining
the image frames of a plurality of pixel arrays disposed on a plurality of substrates that
are stacked. [0066] The system and method may further comprise calculating noise
correction based on a combination of Poisson statistics of photon arrival and electronic
noise arising from the pixel array and its readout electronics. The may include
computing the expected noise, knowing the conversion gain of each pixel within
the pixel array the applied sensor gain and the voltage range of the digitizer) for sensing reflected electromagnetic radiation to generate a plurality of exposure frames and (Richardson [0004] The disclosure relates generally to electromagnetic 
one or more processors configurable to execute instructions stored in non-transitory computer readable storage media, (Richardson [0055] it will be
appreciated that implementations of the disclosure may comprise or utilize a special
purpose or general-purpose computer including computer hardware, such as, for
example, one or more processors and system memory, as discussed in greater detail below. Implementations within the scope of the disclosure may also include physical
and other computer-readable media for carrying or storing computer-executable
instructions and/or data structures) the instructions comprising applying edge enhancement to edges within an exposure frame of the plurality of exposure frames; (Richardson [0008] FIGS. 3A and 3B illustrate a system and method for enhancing edges within an image in a light deficient environment. Richardson [0054] the system responds to high gain situations by requiring greater edge differentiation before enhancement. In low gain and low noise situations the system can interpret smaller differences as edges and enhance them appropriately. Richardson [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)

Richardson do not explicitly teach wherein the plurality of pulses of electromagnetic radiation emitted by the emitter in the light deficient environment comprises a visible pulse of electromagnetic radiation in a visible wavelength range and a fluorescence excitation pulse of electromagnetic radiation that causes a reagent to fluoresce; wherein the plurality of exposure frames comprises a color exposure frame corresponding to the visible pulse in the visible wavelength range and a fluorescence exposure frame corresponding to the fluorescence excitation pulse of electromagnetic radiation and wherein the method further comprises combining the plurality of exposure frames by overlaying the fluorescence exposure frame with the color exposure frame to generate a color image frame with fluorescence image data overlaid thereon; and wherein applying the edge enhancement comprises applying edge enhancement to the fluorescence exposure frame to enhance edges of the fluorescence image data within the color image frame.

However Chinnock teach wherein the plurality of pulses of electromagnetic radiation emitted by the emitter in the light deficient environment comprises a visible pulse of electromagnetic radiation in a visible wavelength range (Chinnock [0010] an image processing system for enhancing the detection of the tissues of interest in the typically IR/NIR images and creating a digitally enhanced "map" of the tissues, herein called a Highlighting Image Representation (HIR), and a display for presenting the HIR combined with the visible light video stream of the surgical site, typically as a real-time overlay) and a fluorescence excitation pulse of electromagnetic radiation that causes a reagent to fluoresce; (Chinnock [0094] In other embodiments of visualization system 10, generation of the HIR is enhanced by the use of contrast agents (generally a fluorescent or luminescent compound) injected into the blood stream to increase the absorption of the vasculature relative to surrounding tissues. The 
wherein the plurality of exposure frames comprises a color exposure frame (Chinnock [0027] in an exemplary embodiment of the imager, the image processing software merges the thus generated, most current, HIR with each subsequent color mode frame) corresponding to the visible pulse in the visible wavelength range (Chinnock [0041] one subset of images is acquired with visible wavelength illumination while a second subset of images is collected using narrowband illumination, typically in the near infrared. Computer processing system 200 generates one or more highlighting image representations (HIR) from the narrowband image subset, which representations highlight tissue elements of particular importance to the operator. These HIRs are combined with the visible wavelength image subsets so as to highlight the tissues elements of particular importance within the visible images of the tissue region) and a fluorescence exposure frame corresponding to the fluorescence excitation pulse of electromagnetic radiation and (Chinnock [0094] In other embodiments of visualization system 10, generation of the HIR is enhanced by the use of contrast agents (generally a fluorescent or luminescent compound) injected into the blood stream to increase the absorption of the vasculature relative to surrounding tissues. The 
wherein the method further comprises combining the plurality of exposure frames (Chinnock [0041] one subset of images is acquired with visible wavelength illumination while a second subset of images is collected using narrowband illumination, typically in the near infrared. Computer processing system 200 generates one or more highlighting image representations (HIR) from the narrowband image subset, which representations highlight tissue elements of particular importance to the operator. These HIRs are combined with the visible wavelength image subsets so as to highlight the tissues elements of particular importance within the visible images of the tissue region) by overlaying (Chinnock [0010] an image processing system for enhancing the detection of the tissues of interest in the typically IR/NIR images and creating a digitally enhanced "map" of the tissues, herein called a Highlighting Image Representation (HIR), and a display for presenting the HIR combined with the visible light video stream of the surgical site, typically as a real-time overlay) the fluorescence exposure frame (Chinnock [0094] In other embodiments of visualization system 10, generation of the HIR is enhanced by the use of contrast agents (generally a fluorescent or luminescent compound) injected into the blood stream to increase the absorption of the vasculature with the color exposure frame to generate a color image frame (Chinnock [0018] the NIR mode frames may be converted to an image overlay, in which embodiment the overlay is merged with each color mode frame and the one-frame gaps in the image stream would be smoothed over by, for example, repeating one of the immediately temporally adjacent color mode frames) with fluorescence image data overlaid thereon; and (Chinnock [0095] while differences in inelastic scattering (e.g. fluorescence) properties between normal and abnormal tissues are also currently being used (e.g., the WavSTAT product from SpectraScience, Inc.). These techniques may be used in some embodiments of visualization system 10 through the capture of frames using one or more blue or ultraviolet (UV) light sources in addition to, or in place of, one or more of the visible or IR sources. In the same way that the HIR of vasculature is overlaid onto color video streams, false-color representations of tumors or abnormal tissue may be overlaid)
wherein applying the edge enhancement comprises applying edge enhancement (Chinnock Fig. 1A, Fig. 2 [0073] In steps 515 and 520, any image collection settings (such as white balance, global gain, and gamma) that have been stored in memory are  to the fluorescence exposure frame to enhance edges (Chinnock [0071] If desired, visibility of the HIR [HIR is fluorescence, because [0094-0095]] when viewed on a display may be enhanced by filling in the spaces between the lines, as indicated in step 440. This fill can be a solid color or a pattern of one or more colors, and may have adjustable opacity, pattern pitch, etc. These parameters may again have default values, be adjusted by the user, or be adjusted dynamically by the algorithm to optimize visibility of the fill against the background on which it is overlaid) of the fluorescence image data within the color image frame. (Chinnock [0095] while differences in inelastic scattering (e.g. fluorescence) properties between normal and abnormal tissues are also currently being used (e.g., the WavSTAT product from SpectraScience, Inc.). These techniques may be used in some embodiments of visualization system 10 through the capture of frames using one or more blue or ultraviolet (UV) light sources in addition to, or in place of, one or more of the visible or IR sources. In the same way that the HIR of vasculature is overlaid onto color video streams, false-color representations of tumors or abnormal tissue may be overlaid)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Richardson, further 

Regarding to claim 2 and 22:

2. Richardson teach the method of claim 1, further comprising: detecting the edges within the exposure frame; (Richardson [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)
retrieving from memory a known conversion gain (Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer) and an applied sensor gain (Richardson [0054] d.sub.high and d.sub.low are set in the software. d.sub.high is based on the amount of gain added to the sensor) for the pixel array; (Richardson Fig. 6B [0064] FIG. 3B the method 300 may comprise sensing reflected electromagnetic radiation with said pixel array, wherein said pixel array generates image data at 330)
calculating a threshold magnitude of noise acceptable in the exposure frame (Richardson [0065] FIGS. 3A and 3B the degree of applied edge enhancement may be governed by a digital gain factor applied to the detected edges, which depends on  based on the known conversion gain (Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer) and the applied sensor gain (Richardson [0054] d.sub.high and d.sub.low are set in the software. d.sub.high is based on the amount of gain added to the sensor) for the pixel array; and (Richardson Fig. 6B [0064] FIG. 3B the method 300 may comprise sensing reflected electromagnetic radiation with said pixel array, wherein said pixel array generates image data at 330)
adjusting a magnitude of the applied edge enhancement based on the threshold magnitude of noise acceptable in the exposure frame. (Richardson [0033] The resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement. [0034] in this particular algorithm, the gain factor, g, is the product of two positive, real components, referred to as .alpha..sub.i and .beta.; g=.alpha..sub.i.beta. [0035] Therefore the final luminance representation, Y.sub.i, is given by: Y.sub.i=y.sub.i+.alpha..sub.i.beta.d.sub.i
[0036] the .alpha..sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste. [0004] the disclosure relates generally to electromagnetic sensing and 

Regarding to claim 3 and 23:

3. Richardson teach the method of claim 1, wherein applying the edge enhancement to the edges within the exposure frame comprises: (Richardson [0065] FIGS. 3A and 3B may include providing edge enhancements as disclosed herein. The edge enhancement may comprise a plurality of enhancements within the original image generated by the pixel array that correspond to variations of noise due to variations in photo-signal)
extracting luminance data from the exposure frame; (Richardson [0022] Acutance refers to the local contrast around sudden transitions in luminance. This may be artificially enhanced within image processing pipelines (ISPs) in a process known as edge enhancement. [0004] The disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream) detecting the edges within the exposure frame; (Richardson [0027] This disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control. [0004] the disclosure relates generally to electromagnetic sensing 
applying a gain factor to the detected edges within the image frame to generate modified edge data; and (Richardson [0067] FIGS. 3A and 3B the digital gain factor may be assessed locally for each pixel, or within a local group of pixels. In an implementation, the digital gain factor may be determined for a whole frame, based on the applied sensor gain. In an implementation, the digital gain factor may be derived from a comparison of an edge strength parameter to the expected noise located near each pixel)
merging the luminance data and the modified edge data. (Richardson [0033] The resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement)

Regarding to claim 4 and 24:

4. Richardson teach the method of claim 1, further comprising calculating expected noise for the plurality of exposure frames generated by the pixel array based on one or more of: a known conversion gain for each pixel within the pixel array, a known applied sensor gain for the pixel array, or a voltage range for a digitizer of an image processing system in electronic communication with the image sensor. (Richardson [0066] may include computing the expected noise, knowing 

Regarding to claim 5:

5. Richardson teach the method of claim 1, wherein applying the edge enhancement comprises applying the edge enhancement in response to the exposure frame comprising more than a threshold magnitude of noise. (Richardson [0027] this disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)

Regarding to claim 6:

6. Richardson teach the method of claim 1, wherein applying the edge enhancement comprises applying the edge enhancement on a per-pixel basis in response to a pixel comprising more than a threshold magnitude of noise, and wherein the method further comprises determining a per-pixel threshold magnitude of noise for a plurality of pixels in the pixel array based on expected local noise. (Richardson [0027] this disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control. Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer)

Regarding to claim 7:

7. Richardson teach the method of claim 1, further comprising detecting the edges within the exposure frame by: (Richardson [0024] one implementation involves first extracting the luminance component, then detecting edges using, e.g., the Canny approach or the un-sharp mask method, applying some gain factor to the edge data and adding the edge data back to the original luminance)
applying a spatial filter to the exposure frame, wherein the spatial filter is a Gaussian filter; extracting a luminance plane from the exposure frame;
generating a difference plane by subtracting the spatially filtered version of the exposure frame from the luminance plane; and detecting the edges by identifying local bipolar signals in the difference plane having amplitudes that scale with spatial frequency. (Richardson [0029] FIG. 1, in the un-sharp mask method, a spatially filtered version of the luminance plane may be made and then subtract it from the original to make a difference plane. Flat areas will have a net result of zero, while 

Regarding to claim 8:

8. Richardson teach the method of claim 1, further comprising detecting the edges within the exposure frame by: (Richardson [0024] one implementation involves first extracting the luminance component, then detecting edges using, e.g., the Canny approach or the un-sharp mask method, applying some gain factor to the edge data and adding the edge data back to the original luminance. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)
applying a spatial filter to the exposure frame, wherein the spatial filter is a Gaussian filter; and applying an edge detect operator kernel to the spatially filtered version of the exposure frame. (Richardson [0029] FIG. 1, in the un-sharp mask method, a spatially filtered version of the luminance plane may be made and then subtract it from the original to make a difference plane. Flat areas will have a net result of zero, while transitions will result in a local bipolar signal having amplitudes that scale with the spatial frequency. The spatial filter can, e.g., be a Gaussian filter kernel, H, of dimension 7.times.7. [0004] the disclosure relates generally to electromagnetic sensing 

Regarding to claim 9:

9. Richardson teach the method of claim 1, further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the exposure frame, (Richardson [0036] the .alpha..sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste. [0004] The disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream) wherein calculating the gain factor comprises calculating based on: voltage swing of an analog-to-digital converter (ADC) in electronic communication with the image sensor; (Richardson [0037] to decide what .alpha. should be, the signal calibration must first be applied to convert the luminance to electronic units. The following expression can be used to compute the calibration factor, K, (in e-/DN), if the internal sensor properties known as the conversion gain .epsilon., (in .mu.V/e-) and the ADC voltage swing, W, (in V), are known)
a known conversion gain for the pixel array; (Richardson [0040] once K is known it may be used to predict the magnitude of the noise expectation, .sigma..sub.i (in DN) for pixel. Richardson [0066] may include computing the expected noise, knowing 
an absolute overall linear gain applied to the image sensor; and (Richardson [0038] Where n=the number of ADC bits and G is the absolute overall linear gain applied on the sensor. If G is in logarithmic units (dB) the expression)
a strength adjuster setting received from a user. (Richardson [0036] the .alpha..sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste)

Regarding to claim 10:

10. Richardson teach the method of claim 1, further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the exposure frame, (Richardson [0033] The resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement. Richardson [0004] The disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream) wherein calculating the gain factor comprises: plotting a gain graph by plotting photon transfer curves of noise versus signal for a range of potential gains; (Richardson [0039] It the sensor design parameters are unknown, K can be determined empirically by plotting photon transfer curves of noise (in DN.sup.2) versus signal (in DN) for a broad range of gains. In this case, K.sub.G is equal to the reciprocal of the gradient within the linear region of the graph for each gain. Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer)
identifying a calibration factor equal to the reciprocal of a gradient within a linear region of the gain graph; (Richardson [0039] It the sensor design parameters are unknown, K can be determined empirically by plotting photon transfer curves of noise (in DN.sup.2) versus signal (in DN) for a broad range of gains. In this case, K.sub.G is equal to the reciprocal of the gradient within the linear region of the graph for each gain)
predicting a magnitude of noise expectation based on the calibration factor; and (Richardson [0037] to decide what .alpha. should be, the signal calibration must first be applied to convert the luminance to electronic units. The following expression can be used to compute the calibration factor, K, (in e-/DN), if the internal sensor properties known as the conversion gain .epsilon., (in .mu.V/e-) and the ADC voltage swing, W, (in V). Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer) 
calculating the gain factor based on the predicted magnitude of noise expectation (Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the  and a strength adjust setting received from a user. (Richardson [0036] the .alpha..sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste)

Claims 11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. Pub. No. 20140267653 A1), in view of Chinnock (U.S. Pub. No. 20120071765 A1), further in view of Blanquart (U.S. Pub. No. 20140163319 A1).

Regarding to claim 11:

11. Richardson teach the method of claim 1, Richardson do not explicitly teach wherein sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read.

However Blanquart teach wherein sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read. (Blanquart [0064] FIG. 2A illustrates the frame readout may start at and may be represented by vertical line 210. The read out period is represented by the diagonal or slanted line 202. The sensor may be read out on a row by row basis, the top of the 

The motivation for combining Richardson and Chinnock as set forth in claim 1 is equally applicable to claim 11. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Richardson, further incorporating Chinnock and Blanquart in video/camera technology. One would be motivated to do so, to incorporate sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read. This will accommodate efficiency in the imaging system.

Regarding to claim 17:

17. Richardson teach the method of claim 1, Richardson do not explicitly teach further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.

However Blanquart teach further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, (Blanquart [0064] FIG. 2D example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2). It should be noted that the condition to have a light pulse to be read out only in one frame and not interfere with neighboring frames is to have the given light pulse firing [electromagnetic radiation] during the blanking time 216) wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. (Blanquart [0064] FIG. 2A the time between the last row readout and the next readout cycle may be called the blanking time 216.)

Regarding to claim 18:

18. Richardson teach the method of claim 1, Richardson do not explicitly teach wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation.

wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array (Blanquart [0045] A pixel array of an image sensor may be paired with an emitter electronically, such that they are synced during operation for both receiving the emissions and for the adjustments made within the system. As can be seen in FIG. 1, an emitter 100 may be tuned to emit
electromagnetic radiation in the form of a laser. Blanquart [0047] three data sets
representing RED, GREEN and BLUE electromagnetic pulses may be combined to form
a single image frame ... the reflected light from the electromagnetic pulses only contains
the data for the portion of the object having the specific color that corresponds to the
pulsed color partition. Those separate color (or color interval) data sets can then be
used to reconstruct the image by combining the data sets at 130) and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation. (Blanquart Fig. 29A-B Blanquart [0047] 
the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130)

Regarding to claim 19:

19. Richardson teach the method of claim 1, Richardson do not explicitly teach wherein actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation.

However Blanquart teach wherein actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, (Blanquart [0069] FIG. 5 is a graphical representation of an embodiment of the disclosure combining the operational cycles, the electromagnetic emitter and the emitted electromagnetic pulses of FIGS. 2-4 to demonstrate the imaging system)
wherein each image frame in the video stream comprises data from a plurality of exposure frames, (Blanquart [0070] FIGS. 6-9A, FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of 
video for full spectrum light and partitioned spectrum light) and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation. (Blanquart [0047] in one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. Pub. No. 20140267653 A1), in view of Chinnock (U.S. Pub. No. 20120071765 A1), further in view of Battarbee (U.S. Pub. No. 6291824 B1).

Regarding to claim 12:

12. Richardson teach the method of claim 1, Richardson do not explicitly teach wherein actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a subduration shorter than the pulse duration.

However Battarbee teach wherein actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a subduration shorter than the pulse duration. (Battarbee col. 3 line 44-53 measurements may optionally be taken at different wavelengths more-or-less simultaneously with a single device. A stationary array of emitters and a stationary array of detectors are located around the sample. High bandwidth is achieved by rapidly delivering light signals (single pulses or bursts of periodic pulses [sub-pulses]) in sequence from discrete, stationary emitters positioned around the sample)

The motivation for combining Richardson and Chinnock as set forth in claim 1 is equally applicable to claim 12. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Richardson, further incorporating Chinnock and Battarbee in video/camera technology. One would be motivated to do so, to incorporate actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality of sub-pulses of 

Regarding to claim 13:

13. Richardson teach the method of claim 1, Richardson do not explicitly teach wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse.

However Battarbee teach wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (Battarbee col. 3 line 44-53 measurements may optionally be taken at different wavelengths more-or-less simultaneously with a single device. A stationary array of emitters and a stationary array of detectors are located around the sample. High bandwidth is achieved by rapidly delivering light signals (single pulses or bursts of periodic pulses) in sequence from discrete, stationary emitters positioned around the sample)

Claims 14, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. Pub. No. 20140267653 A1), in view of Chinnock (U.S. Pub. No. 20120071765 A1), further in view of DaCOSTA (U.S. Pub. No. 20200367818 A1).

Regarding to claim 14, 25 and 28:

14. Richardson teach the method of claim 1, Richardson do not explicitly teach 
wherein sensing the reflected electromagnetic radiation comprises generating the fluorescence exposure frame in response to emission of the fluorescence pulse comprising electromagnetic radiation having a wavelength from about 750 nm to about 810 nm, and wherein the method further comprises providing the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame.

However Chinnock teach wherein sensing the reflected electromagnetic radiation comprises (Chinnock [0004] medical imaging and more specifically relates to enhanced imaging of subsurface blood vessels or other structures of interest that differentially scatter or reflect specific wavelengths of light as compared to tissues that surround these structures.) generating the fluorescence exposure frame in response to emission of the fluorescence pulse, and wherein the method further comprises providing the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame (Chinnock [0095] detect tumors and establish safe surgical margins during tumor resection. It has been demonstrated in commercially available instruments that differences in elastic scattering properties between normal and abnormal tissues can be used for cancer detection (e.g., the Luma product from SpectraScience, Inc.) while differences in inelastic scattering (e.g. fluorescence) 

The motivation for combining Richardson and Chinnock as set forth in claim 1 is equally applicable to claim 14.

However DaCOSTA teach comprising electromagnetic radiation having a wavelength from about 750 nm to about 810 nm. (DaCOSTA [0074] additionally or alternatively, an excitation light having a wavelength in the near infrared/infrared range may be used, for example, excitation light having a wavelength [pulse] of between about 760 nm and about 800 nm, for example about 760 nm±10 nm or about 780 nm±10 nm, may be used. In addition, to penetrate the tissue to a deeper level, use of this type of light source may be used in conjunction with a second type of imaging/ contrast agent, such as infrared (IR) dye (e.g., IRDye 800, indocyanine green (ICG). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Richardson, further incorporating Chinnock and DaCOSTA in video/camera technology. One would be motivated to do so, to incorporate comprising electromagnetic radiation having a wavelength from about 750 nm to about 810 nm. This will accommodate efficiency in the imaging system.

Claims 15-16 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. Pub. No. 20140267653 A1), in view of Chinnock (U.S. Pub. No. 20120071765 A1), further in view of DaCOSTA (U.S. Pub. No. 20200367818 A1) and Kang (U.S. Pub. No. 20180000401 A1).

Regarding to claim 15 and 26:

15. Richardson teach the method of claim 14, Richardson do not explicitly teach 
further comprising: receiving the location of the tissue structure from the corresponding system; generating an overlay frame comprising the location of the tissue structure; and combining the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene. 

However Kang teach further comprising: receiving the location of the tissue structure from the corresponding system; generating an overlay frame comprising the location of the tissue structure; (Kang Fig. 6 [0054] FIG. 18A to 18C are images obtained by imaging the biological tissue (a tissue inside the human body) and a sentinel lymph node in the tissue using the apparatus for detecting near-infrared fluorescence according to an another embodiment of the present invention)
and combining the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene. (Kang [0015] when a visible light image and an NIR image are respectively displayed in two different screen windows of the same monitor or when the two images are displayed to overlap with each other, it is difficult to distinguish the visible light image from the NIR image. [0043] FIG. 7 is a block diagram sequentially illustrating a process of forming a composite image in which an NIR fluorescence image is overlapped with a white reflection light image background by using an NIR fluorescence signal other than blue (B) in white reflection light. [0099] In order to implement two images overlapped with each other using a general monitor, there occurs a problem how to distinguish an NIR fluorescence image belonging to a VIS reflection light image. In the present invention, a 

The motivation for combining Richardson, Chinnock and DaCOSTA as set forth in claim 14 is equally applicable to claim 15. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Richardson, further incorporating Chinnock, DaCOSTA and Kang in video/camera technology. One would be motivated to do so, to incorporate receiving the location of the tissue structure from the corresponding system; generating an overlay frame comprising the location of the tissue structure. This will accommodate efficiency in the imaging system.

Regarding to claim 16 and 27:

16. Richardson teach the method of claim 15, Richardson do not explicitly teach wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.

However Kang teach wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. (Kang [0003] sentinel lymph node (SLN) is a lymph node that cancer cells firstly reach when the tumor is directly metastasized via lymph nodes)
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482